Dear Secretary McKeithen:
We are in receipt of your request for an opinion regarding a vacancy in Councilman District 2 of the City of St. Martinville. As indicated by the city, no elections have been held in the City of St. Martinville since 1990. The city's latest plan is pending preclearance before the Justice Department.
Your opinion request seeks our advice as to whether the City of St. Martinville may hold a special election to fill the vacancy in Councilman District 2. The city has appointed a person to serve the remainder of the term, which actually expired December 31, 1994 as the present City Council is serving a second term in a "hold-over" capacity without standing for reelection because the reapportionment plan that was submitted by the council prior to the 1994 election was not precleared and the existing districts were mal-apportioned.
In response to your request, enclosed herein please find a copy of our recent opinion, number 97-227, which dealt with the same subject matter as your request. Specifically, the question of whether the governing authority of the City of Ville Platte, serving in a "hold-over" capacity, could make an appointment to fill a vacancy in an alderman position was answered in the affirmative. However, we did not opine as to whether a special election could be called.
However, applying our opinion, number 97-227, to the facts in this matter, we opine that the City of St. Martinville was correct in making an appointment to fill the vacancy in Councilman District 2, and that the appointee is to serve in the capacity as a "hold-over" until the city is properly apportioned and an election is held for the councilman districts under a precleared plan. We further opine that the City of St. Martinville may not hold a special election to fill the vacancy in Councilman District 2, as they have no precleared plan, nor are the existing districts properly apportioned from which an election may be held.
If you have any additional questions, please do not hesitate to contact our office.
Yours very truly,
                                    RICHARD P. IEYOUB ATTORNEY GENERAL
                                    _____________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL:cwr
Enclosure
arl\opinions\opins97\97-310.wpd
cc: George W. McHugh, Esq. (w/enclosure) Hon. Jerry M. Fowler (w/enclosure) Hon. Murphy J. "Mike" Foster (w/enclosure)